DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US 6,167,982) in view of Jin (CN 105480299 – Translation included).
Dillon discloses: 
▪ Regarding claims 1,10 and 17: 
a frame (12); 
an oscillating hitch (22) configured to pivot relative to the frame; 
a first, hydraulically actuated, cylinder (46; col. 6, ln. 30-35 provides for hydraulic actuation) coupled to a first side of the oscillating hitch and a first side of the frame; 
a second, hydraulically actuated, cylinder (48) coupled to a second side of the oscillating hitch and a second side of the frame; 
▪ Regarding claims 9 and 15: 
The first cylinder extends along a first longitudinal axis; the second cylinder extends along a second longitudinal axis (see Fig. 3); a steering axis extends through a first point associated with a coupling of the first cylinder to the oscillating hitch and a second point associated with a coupling of the second cylinder to the oscillating hitch (Fig. 3 illustrates a pivotal connection at either end of each cylinder, accordingly, the steering axis would extend through the pivotal connections at each end). 
Dillon does not directly disclose an angle sensor or isolating mechanism disposed on the cylinders.
Jin teaches:
▪ Regarding claims 1,10: 
a cylinder (including 202, 207, 232) coupled to a hitch (231) and a frame (201); 
an isolating mechanism (2101) coupled to the cylinder and configured to rotate in response to a first rotation of the cylinder relative to at least one of the frame or the oscillating hitch (see pg. 10: end of 3rd paragraph provides that the isolating mechanism 2101 is relatively rotatable with the sensor body 2102, which is fixed to the holder 201); 
an angle sensor (2102) configured to sense an angular displacement of the isolating mechanism about a first rotational axis.
▪ Regarding claims 2-3, 13 and 17: The isolating mechanism is configured to isolate rotational motion of the cylinder about a rotational axis, the axis of rotation of the cylinder relative to the oscillating hitch, from other motions of the cylinder (pg. 10, 3rd paragraph provides that 2101 is fixed to the rotational axis; sensors 211 and 237 are shown to sense rotation at a separate location and linear displacement of the cylinder, respectively).
Based on the teaching of Jin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the angle sensing device on the respective cylinders of Dillon in order to provide a redundant means of detecting the steering angle of the vehicle components.

▪ Regarding claim 6:  While the range is not specifically mentioned in Dillon or Jin, it is considered an optimum operating range, and is, therefore, rendered obvious in view of the prior art.  
One having ordinary skill in the art at the time of the effective filing date of the claimed invention would recognize that adjusting the sensed angular displacement would affect the overall accuracy of the sensor.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Allowable Subject Matter
Claims 4, 5, 7, 8, 11, 12, 14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a hitch; a first and second cylinder, each with an isolating mechanism having a displacement measured by an angle sensor; and
▪ wherein each isolating mechanism including prongs/protrusions that engage an exterior surface of the respective cylinder coupling the isolating mechanism to the cylinder.
or
▪ one or more processors to perform operations comprising: receiving first data corresponding to the first angular displacement; determining, an expected second angle; receiving second data corresponding to the second angular displacement; determining a difference between the second angular displacement and the expected second angle; and determining, based at least in part on the difference to a threshold difference, whether the first cylinder or the second cylinder is functioning properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
December 16, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611